MACRAE, J., did not sit on the hearing of this case.
As a general rule, personal property is taxable at the domicile of the owner, mobilia sequantur personam being usually the governing maxim. 25 A. E., 133; Cooley Taxation, 322-369. The Legislature, in the absence of constitutional restrictions upon its powers, is authorized to regulate taxation by imposing its burdens upon bank stock, money or solvent credits, either at the domicile of the owner, which is the constructive situs, or where such property is actually situated. Moore v. Commissioners,80 N.C. 154; Winston v. Taylor, 99 N.C. 210; 25 A.  E., 138. For the purpose of fixing the locality in which personal property is liable to taxation, the holder of the legal title thereto is deemed the owner. 25 A.  E., 120. Hence, unless the statute cited in express terms subjects the money held by the administrator Hall in his fiduciary capacity at the place where it is actually deposited, or where the decedent resided, it is liable only at the place of his residence in Black River Township.
The material provisions of the statute which came before the Court for construction in Moore v. Commissioners, supra, remain unaltered. Private Laws 1883, ch. 112, sec. 6; Private Laws 1885, p. 975; Private Laws 1893, ch. 153, secs. 1 and 54. The Act of 1885 applies by its express terms only to nonresidents "doing business within the limits" of the city, "upon their respective avocations and business, their stock in trade, bank stock,solvent credits growing out of their business located *Page 196 
as above, just as though they were actual residents." The statute cannot be construed as applying to money held by the defendant in the capacity of the administrator of the decedent McDonald, either because he was at the time of his death a resident of the city of Fayetteville, (284)or because as register of deeds the defendant had an office in the city. Money held by him in his fiduciary capacity was not within the meaning and intent of the law subjecting his own property, even if we concede that the language of the act is broad enough to include money held by him in his individual right.
It was admitted by counsel for the plaintiff that the plaintiff was not entitled to a restraining order, but must pursue the remedy prescribed by statute. R. R. v. Reidsville, 109 N.C. 494; Laws 1887, ch. 137, sec. 84. We have, however, passed upon the question discussed by counsel because it seemed to be important that it should be settled. The plaintiff may still pay the tax and pursue his remedy before a justice of the peace, if he has not already paid it.
There is no error.
Cited: Armstrong v. Stedman, 130 N.C. 221.